     Case 1:19-cv-01707-DAD-JLT Document 17 Filed 06/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ASSOCIATION OF IRRITATED                            No. 1:19-cv-01707-DAD-JLT
      RESIDENTS,
12
                          Plaintiff,
13                                                        ORDER ADOPTING FINDINGS AND
              v.                                          RECOMMENDATIONS
14
      OWENS-ILLINOIS, INC.,                               (Doc. No. 16)
15
                          Defendants.
16

17

18           Plaintiff Association of Irritated Residents asserts in this action that violations of the

19   federal Clean Air Act occurred at a glass manufacturing plant located in Tracy, California. (Doc.

20   No. 1.) Plaintiff’s complaint names Owens-Illinois, Inc. as the defendant and asserts that

21   defendant owns and operates the Tracy plant. (Id.) On April 1, 2020, plaintiff filed a motion to

22   amend the complaint to identify Owens-Brockway Glass Container, Inc. as the only defendant

23   and true owner and operator of the Tracy plant. (Doc. No. 8.) Plaintiff also seeks to have the

24   bankruptcy stay, imposed when Paddock Enterprises, LLC filed for bankruptcy under Chapter 11,

25   be lifted. (Id.)

26           On April 30, 2020, the assigned magistrate judge issued findings and recommendations

27   recommending that plaintiff’s requests for leave to file the first amended complaint and for the

28   lifting of the stay be granted. (Doc. No. 16 at 7.) The parties were given fourteen (14) days to
                                                         1
     Case 1:19-cv-01707-DAD-JLT Document 17 Filed 06/04/20 Page 2 of 2

 1   file objections. (Id.) To date, no objections have been filed and the time period for doing so has

 2   expired.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

 4   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 5   court finds the findings and recommendations to be supported by the record and proper analysis.

 6          Accordingly:

 7          1.      The findings and recommendations dated April 30, 2020 (Doc. No. 16) are

 8                  adopted in full;

 9          2.      Plaintiff’s motion for leave to file the first amended complaint and the lifting of

10                  the stay (Doc. No. 8) is granted;

11          3.      Plaintiff shall file the first amended complaint within five (5) days of the date of

12                  service of this order; and

13          4.      The bankruptcy stay (Doc. No. 6) is lifted.

14   IT IS SO ORDERED.
15
        Dated:     June 4, 2020
16                                                      UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
